Exhibit 10.18
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 24th day
of August, 2006, by and between Continental Casualty Company, an Illinois
insurance company (the “Company”), and Peter W. Wilson (“Executive”);
WITNESSETH:
          WHEREAS, the Company wishes to continue to employ Executive as
Executive Vice President, US Specialty Lines of the Company with senior
management level responsibility for global specialty underwriting for the
principal business units and subsidiaries of the Company being hereinafter
referred to as the “CNA Insurance Companies,” and Executive wishes to accept and
agree to such employment under the terms and conditions set forth hereinbelow.
          NOW, THEREFORE, in consideration of the foregoing premises and the
promises and covenants herein, the parties hereto agree as follows:
          1. Employment Term. The Company and Executive agree that the Company
shall continue to employ Executive to perform the duties of an Executive Vice
President of the CNA Insurance Companies for the period commencing on
September 1, 2006 (“Effective Date”) and ending on December 31, 2009 or such
earlier date as of which Executive’s employment is terminated in accordance with
Section 6 hereof (said period the “Term”). The covenants set forth in Sections 7
through 14 shall survive the employment term of this Agreement.
          2. Duties of Executive.
          (a) Executive shall perform the duties and responsibilities of an
Executive Vice President [or successor title] of the CNA Insurance Companies as
defined and directed by CNA’s President & Chief Executive Officer, Property and
Casualty Operations (hereinafter “President”). Executive shall report to the
President. Executive may be elected to and shall serve as a member of the Board
of Directors of one or more of the CNA Insurance Companies, and if so elected
Executive agrees to serve on such boards in such capacity without additional
compensation and Executive further agrees to resign any such position on such
Boards upon the termination of his employment with the Company for any reason or
at the request of the

1



--------------------------------------------------------------------------------



 



President; provided, however, that nothing in this Agreement shall require that
any CNA Insurance Companies elect Executive to its board of directors.
          (b) Executive shall diligently and to the best of his abilities
assume, perform, and discharge the duties and responsibilities of Executive Vice
President of the CNA Insurance Companies, as well as such other specific duties
and responsibilities as the President shall assign or designate to Executive
from time to time not inconsistent with Executive’s status. Executive shall
devote substantially all of his working time to the performance of his duties as
set forth herein and shall not, without the prior written consent of the
President, accept other employment or render or perform other services, nor
shall he have any direct or indirect ownership interest in any other business
which is in direct or indirect competition with the business of the Company or
the CNA Insurance Companies, other than in the form of publicly traded
securities constituting less than five percent (5%) of the outstanding
securities of a corporation (determined by vote or value) or limited partnership
interests constituting less than five percent (5%) of the value of any such
partnership. The foregoing shall not preclude Executive from engaging in
charitable, professional, and personal investment activities, provided that, in
the judgment of the President, such activities do not materially interfere with
the performance of his duties and responsibilities hereunder.
          (c) The services to be provided by Executive in accordance with this
Agreement shall be performed principally at the Company’s New Jersey office or
such other location or locations as the President may require from time to time.
It is understood and agreed by the parties hereto that, Executive shall also be
required to perform services on a regular basis at the Company’s offices in
Chicago and that, regardless of where Executive is required to perform services
in accordance with this Agreement, Executive shall maintain his residence in the
New York City area, unless Executive, in his sole discretion, relocates his
residence to the Chicago, Illinois area.
          3. Compensation.
          (a) During the Term, the Company shall pay to Executive for the period
he is employed by the Company hereunder, an annual base salary of $650,000.00
(the “Base Compensation”). The Base Compensation shall be payable not less
frequently than in monthly increments. At the discretion of the President and/or
the Incentive Compensation Committee (the “Committee”) of the Board of Directors
of CNA Financial Corporation (“CNAF”), such salary rate may be increased
annually as of each March occurring during the term of the Agreement, beginning
with March 2007, based on market considerations, responsibilities and
performance. In no event

2



--------------------------------------------------------------------------------



 



shall Executive’s salary rate be reduced to an amount that is less than the
amount specified in this Section 3(a) without Executive’s written consent, or to
an amount that is less than the amount that he was previously receiving without
Executive’s written consent.
          (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”)., The Executive’s target Bonus thereunder shall not be less
than the rate of one-hundred percent (100%) of his Base Compensation for each
twelve month bonus period as determined by the Company and/or the Committee. In
no event shall the target Bonus be reduced without the Executive’s written
consent. The amount of the Bonus shall be based on the President’s assessment of
Executive’s performance, and shall be determined and payable in accordance with
the terms of the Plan as set forth in the Plan documents; however, if Executive
is a proxy-named officer, the amount of the Bonus shall be based on the
Committee’s assessment in its sole discretion of Executive’s performance, and
shall be determined and payable in accordance with the terms of the Plan, as set
forth in the Plan documents. Provided, further, that the Committee shall have
unlimited negative discretion under the Plan to decrease the amount of
Executive’s Bonus for any year.
          (c) Executive shall be eligible to receive a long-term Incentive cash
award (“LTI”), in accordance with the terms of the Plan, as may be in effect
during the Term or such other long term incentive plan as the Company may from
time to time adopt for its senior officers. The Executive’s target long-term
incentive cash award shall be 20 percent (20%) of his Base Compensation during
the three year performance period as determined by the Company and/or the
Committee. In no event shall the target award be reduced without the Executive’s
written consent. Actual payout of the long-term incentive cash award may range
from 0% to 200% of target, based on the Company’s overall business results and
performance as determined by the Committee in its sole discretion.
          (d) Subject to the approval of the Committee, Executive shall be
awarded a minimum stock option grant of 20,000 shares of CNA Financial
Corporation (“CNAF”) common stock annually beginning with the 2007 performance
year, during the term of Executive’s employment under this Agreement. Such
annual grant may be increased at the recommendation of the President and upon
approval of the Committee, subject to share availability. Executive’s rights

3



--------------------------------------------------------------------------------



 



with respect to shares awarded hereunder shall be subject to the terms of the
Plan, share availability and approval by the Committee.
          (e) Executive shall be awarded a Signing Bonus (the “Signing Bonus”)
in the amount of $500,000, payable provided Executive is actively employed by
the Company at the end of the Term or on December 31, 2009 (except as otherwise
provided in Section 6.1 hereof) and will be deposited into the Executive’s CNA
Supplemental Executive Savings and Capital Accumulation Plan (the “SES-CAP”)
account in the next pay cycle immediately following December 31, 2009.
          (f) For avoidance of doubt respecting awards to Executive under
Section 3(b), 3(c), 3(d) and 3(e) hereof, the Committee shall retain such
discretion as may be provided under the Plan to satisfy Section 162(m) of the
Internal Revenue Code of 1986 (“Code”) or any successor provision. The Company
may defer the payment of all compensation to which Executive is entitled
hereunder or otherwise to enable it to comply with Section 162(m) of the Code or
any successor provision with respect to deductibility of executive compensation.
Subject to Section 162(m) of the Code and any other applicable laws or
regulations as interpreted by the Company, deferred compensation may be credited
to the Executive’s SES-CAP account and, if so credited, shall be subject to the
terms thereof.
          (g) The parties acknowledge that they have entered into a “Special
Retirement Deferral Agreement” dated February 5, 2001. To the extent the
provisions of Paragraph 5 thereof are different from those of this Agreement,
this Agreement shall govern.
          (h) Executive’s pensionable earnings under the CNA Retirement Plan,
the CNA Supplemental Executive Retirement Plan (“SERP”), the Savings & Capital
Accumulation Plan (“S-CAP”), and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as interpreted by the
Company.
          (i) All payments due under this Agreement shall be subject to
withholding as required by law.

4



--------------------------------------------------------------------------------



 



          4. Other Benefits. Executive shall be entitled to continue to
participate in the various benefit plans, programs or arrangements established
and maintained by the Company from time to time and applicable to senior
executives of the Company such as, but not by way of limitation, medical
benefits, dental benefits, life insurance, long-term disability insurance, both
qualified and supplemental defined contribution plans, and to receive all fringe
benefits made available to senior executives of the Company, including but not
limited to club membership and tax return preparation. Executive’s entitlement
to participate in any such plan, program or arrangement shall, in each case, be
subject to the terms and conditions of the Company’s policies with regard to
such plans, programs or arrangements as adjusted by the Company from time to
time in its sole discretion. Executive shall not be eligible for paid time off
(“PTO”) under the Company’s PTO policy. In the event of termination of
employment, Executive’s severance shall be determined solely in accordance with
Section 6 hereof.
          5. Expense Reimbursement. Executive shall continue to be entitled to
reimbursement by the Company for all reasonable and customary travel and other
business expenses incurred by Executive in carrying out his duties under this
Agreement, in accordance with the general travel and business reimbursement
policies adopted by the Company as adjusted from time to time. Executive shall
report all such expenditures not less frequently than monthly accompanied by
adequate records and such other documentary evidence as required by the Company
or by Federal or state tax statutes or regulations governing the substantiation
of such expenditures.
          6. Termination of Employment. If Executive’s employment with the
Company shall terminate during the term of this Agreement, the following
conditions set forth herein shall apply with respect to the Executive’s
compensation and benefits hereunder. Either party may terminate Executive’s
employment with the Company during the term of this Agreement by written notice
to the other party, effective as of the date specified in such notice and
Executive’s employment shall automatically terminate in the event of Executive’s
death. Upon termination of Executive’s employment during or at the end of the
term of this Agreement, the rights of the parties under this Agreement shall be
determined pursuant to this Section 6. All payments to be made hereunder shall
be made either to Executive or to his personal representatives, heirs or
beneficiaries, as the case may be. In the event of Executive’s termination
during the term of this Agreement, unless otherwise specified in this Agreement
Executive’s rights, if any, under any of the Company’s defined contribution,
benefit, incentive or other plans of any nature shall be governed by the
respective terms of such plans.

5



--------------------------------------------------------------------------------



 



          6.1 Death and Disability. In the event of the death of Executive or,
at the Company’s election, in the event of his Permanent Disability (as defined
below) during the term of this Agreement, provided it has not already
terminated, Executive’s employment shall terminate; provided, however, that:
          (a) The Company shall pay to Executive or his personal
representatives, heirs or beneficiaries as the case may be, an amount equal to
his: (i) unpaid base salary and current year’s target Bonus and CNA long-term
incentive cash award prorated to the date of termination; (ii) any previous
year’s earned but unpaid Bonus based upon actual or discretionary payouts, if
any; and (iii) unpaid cash entitlements, if any, earned by Executive or payable
to his beneficiaries as of the date of termination which, pursuant to the terms
of any applicable Company plan or program (which unpaid cash entitlements under
this Section 6.1(a)(iii) shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Plan), accrued prior to
the date of termination, except that the Signing Bonus shall be payable as
provided for, and subject to the terms and provisions set forth in this
Agreement other than the requirement that Executive be actively employed by the
Company at the end of the Term.
          (b) For purposes of this Agreement, the term “Permanent Disability”
means a physical or mental condition of Executive which, as determined by the
President based on and consistent with available medical information, is
expected to continue beyond 26 weeks and which renders Executive incapable of
performing any substantial portion of the services contemplated hereunder with
reasonable accommodation compatible with the fulfillment of his duties as
described in Section 2 hereinabove.
          6.2 Termination for Cause by the Company. In the event that Executive
shall engage in any conduct which the President in his sole discretion shall
determine to be “Cause,” as defined herein, he shall be subject to termination
forthwith. For purposes of this Agreement, Cause shall mean engaging in or
committing: (i) any act which would constitute a felony or other act involving
fraud, dishonesty, moral turpitude, unlawful conduct or breach of fiduciary
duty; (ii) a substantial breach of any material provision of this Agreement;
(iii) a willful or reckless material misconduct in the performance of the
Executive’s duties; or (iv) the habitual neglect of duties; provided however,
that, for purposes of clauses (iii) and (iv), Cause shall not include any

6



--------------------------------------------------------------------------------



 



one or more of the following: bad judgment, negligence or any act or omission
believed by the Executive in good faith to have been in or not opposed to the
interest of the Company (without any intent by the Executive to gain, directly
or indirectly, a profit to which he was not legally entitled). If the Executive
agrees to resign from his employment with the Company in lieu of being
terminated for Cause, he may be deemed to have been terminated for Cause for
purposes of this Agreement.
          (a) Upon terminating the Executive for Cause, other than paying the
Executive within 30 days of such termination his: (i) unpaid base salary
prorated to the date of termination and (ii) any previous year’s earned but
unpaid Bonus based upon actual or discretionary payouts, if any; and;
(iii) unpaid cash entitlements, if any, earned and accrued pursuant to the terms
of any applicable Company plan or program (which unpaid cash entitlements under
this Section 6.2(a)(iii) shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Plan) prior to the date
of the date of termination, the Company shall have no further obligations
whatsoever to Executive under this Agreement. In the event of termination for
Cause, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7 through 14, subsequent to the date of such termination for
such periods of time as provided for in said Sections respectively. The
President shall, in his discretion but in consultation with the Chairman and
Chief Executive Officer of the CNA Insurance Companies and/or the Board of
Directors of CNAF, determine whether, in light of all surrounding circumstances,
(i) any additional compensation should be paid to the Executive as a result of
Executive being bound by the provisions of Section 9 hereinbelow in the event of
his termination for Cause and (ii) any modification to the requirements of said
Section 9 in relation to the Executive should be made.
          6.3 Termination by the Company Without Cause / Termination by
Executive for Good Reason. In the event Executive’s employment is terminated by
the Company “Without Cause” (as that term is defined hereinbelow), or in the
event Executive terminates his employment for “Good Reason” (as that term is
defined hereinbelow):
          (a) The Company shall pay to Executive severance consisting of the sum
of: (i) two times the Executive’s Base Compensation; and (ii) two times
Executive’s Bonus at target in effect at time of termination. The severance
shall be paid in a lump-sum within 30 days following termination The Company
shall also pay the Executive (i) within 30 days of his termination, his unpaid
base salary prorated to the date of termination; (ii) at the time of the

7



--------------------------------------------------------------------------------



 



scheduled March payout date, current year’s target Bonus , if any, and
(iii) within 30 days of his termination, unpaid cash entitlements, if any,
earned accrued pursuant to the terms of any applicable Company plan or program
prior to the date of the date of termination (which unpaid cash entitlements
under this Section 6.3(a)(iii) shall not include any unpaid long-term incentive
cash award or other award under the Plan). Executive agrees to be bound by the
covenants set forth herein prior to, as of and subsequent to the termination
date. In addition, Executive shall continue to participate, at the active
employee rates, in such health benefits plans in which he is enrolled throughout
the term of the payments set forth in this Section 6.3(a), up to a maximum of
24 months, with said period of participation to run concurrently with any period
of COBRA coverage to which Executive may be entitled. Other than as set forth in
this Section 6.3 (a), the Company shall have no further obligations to Executive
under this Agreement in the event of a termination of Executive’s employment by
the Company Without Cause or any termination of Executive’s employment by
Executive.
          (b) “Good Reason” as set forth herein is defined as a reduction in the
rate of Executive’s base salary, annual incentive target or long-term incentive
cash target compensation, a required relocation of his personal residence to
another geographical area outside of the geographical area where Executive
resides without Executive’s consent, a material diminution in Executive’s duties
and responsibilities without Executive’s consent.
          (c) “Without Cause” as set forth herein is defined as a termination of
the Executive’s employment by the Company for any reason not described in
subsections 6.1 and 6.2.
In the event of any termination of employment as described in this Section 6.3,
Executive agrees to continue to be bound by the covenants set forth herein at
Sections 7 through 14 subsequent to the date of such termination for such
periods of time as provided for in said Sections respectively. Any term or
provision herein to the contrary notwithstanding, the timing and other
conditions of any severance or other payments to be made under this Agreement
shall be subject to the requirements of all applicable laws and regulations,
whether or not they are in existence or in effect when this Agreement is
executed by the parties hereto.
          6.4 Voluntary Resignation by Executive. In the event that Executive’s
employment is voluntarily terminated by Executive other than pursuant to
subsection 6.3 or as a direct result of

8



--------------------------------------------------------------------------------



 



his death or Permanent Disability (as described in subsection 6.1), the Company
shall have no further obligations to Executive under this Agreement other than
paying the Executive within 30 days of such termination his: (i) unpaid base
salary prorated to the date of termination and (ii) unpaid cash entitlements, if
any, earned and accrued pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements under this Section 6.4(iii) shall not
include any unpaid Bonus or any unpaid long-term incentive cash award or other
award under the Plan) prior to the date of the date of termination, the Company
shall have no further obligations whatsoever to Executive under this Agreement.
In the event of termination of employment as described in this Section 6.4,
Executive agrees to continue to be bound by the covenants set forth herein at
Sections 7 through 14 subsequent to the date of such termination for such
periods of time as provided for in said Sections respectively.
          6.5 Failure to Extend Agreement.
          (a) If the Company has not made an offer to Executive by November 30,
2009 to extend his employment with the Company under a compensation and
severance structure no less favorable to Executive than the one provided for in
this Agreement, Executive’s employment shall terminate on January 1, 2010. Upon
the termination of Executive’s employment pursuant to this section, the Company
shall pay Executive severance consisting of: (i) one times the Executive’s Base
Compensation; and (ii) one times Executive’s Bonus at target in effect at time
of termination. The severance shall be paid in a lump-sum within 30 days
following termination The Company shall also pay the Executive within 30 days of
termination: (i) his unpaid base salary prorated to the date of termination;
(ii) unpaid cash entitlements, if any, earned accrued pursuant to the terms of
any applicable Company plan or program prior to the date of the date of
termination (which unpaid cash entitlements under this Section 6.5 (a) shall not
include any unpaid Bonus or any unpaid long-term incentive cash award or other
award under the Plan). In the event of termination of employment as described in
any portion of this Section 6.5, Executive agrees to continue to be bound by the
covenants set forth herein at Sections 7 through 14 subsequent to the date of
such termination for such periods of time as provided for in said Sections
respectively. In addition, Executive shall continue to participate, at the
active employee rates, in such health benefits plans in which he is enrolled
throughout the term of the payments set forth in this Section 6.5 (a), up to a
maximum of 12 months, with said period of participation to run concurrently with
any period of COBRA coverage to which Executive may be

9



--------------------------------------------------------------------------------



 



entitled. Other than as set forth in this Section 6.5 (a), the Company shall
have no further obligations to Executive under this Agreement in the event of a
termination of Executive’s employment by the Company “Failure to Extend
Agreement” or any termination of Executive’s employment by Executive.
          (b) Notwithstanding the foregoing, if Executive’s employment with the
Company terminates following Executive’s rejection of an offer by the Company to
extend the period of the Agreement or to enter into a new Agreement as prior to
termination, under a compensation and severance structure no less favorable to
Executive than the one provided for in this Agreement or if Executive
voluntarily resigns, then his employment shall be treated as having been
terminated in accordance with Paragraph 6.4 (relating to voluntary resignation),
and the sole payments to which he may be entitled shall be governed by said
Paragraph.
          (c) During such period as the Executive shall continue to be employed
by the Company between November 30, 2009 and December 31, 2009, he shall be paid
under the same terms and at the same rate as was in effect on November 29, 2009.
          6.6 Other Benefits. In the event that Executive’s employment is
terminated pursuant to Sections 6.1, 6.2 or 6.4, Executive’s coverage under the
Company’s short-term disability plan, shall end on the date of termination of
employment; Executive’s coverage under the Company’s long-term disability plan
shall end on the last day of the month in which termination of employment
occurs; and Executive’s coverage under the Company’s non-contributory and
contributory life, dependent life and accidental death and dismemberment plans
shall end on the last day of the month in which termination occurs. In the event
that Executive’s employment is terminated pursuant to Section 6.3, the foregoing
shall also apply, except that Executive’s coverage under the Company’s
contributory life, dependent life and contributory accidental death and
dismemberment plans shall continue through the end of any applicable severance
period, upon payment of the applicable premium.
          6.7 Release. Executive acknowledges that the severance benefits set
forth in Section 6 hereof provides significant additional benefits as compared
to those available to the Company’s employees in general. As a condition
precedent to receiving any payments or other benefits pursuant to Section 6 of
this Agreement, Executive agrees to sign a full and complete release

10



--------------------------------------------------------------------------------



 



reasonably acceptable to the Company releasing the Company, its subsidiaries and
affiliates and their directors, officers and employees of any and all claims,
both known and unknown as of the date of Executive’s termination of employment
with the Company. In the absence of Executive’s executing such a release in a
form satisfactory to the Company, the Company shall have no obligation to
Executive to make any payments or provide any other benefits as provided in said
Section 6.
          7. Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is confidential as defined in this
Agreement and learned during the course of or as a result of his employment
which relates to: (a) the Company and/or any other business or entity in which
the Company during the course of the Executive’s employment has directly or
indirectly held a greater than a 10% equity interest whether voting or
non-voting; and (b) the Company’s customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the Company. Upon the termination
of his employment Executive shall return all confidential information and any
copies thereof to the Company, whether it exists in written, electronic,
computerized or other form.
          8. “Confidential Information” Defined. For purposes of this Agreement
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other entities
as described in Section 7 above. Such information may without limitation include
information relating to data, finances, marketing, pricing, profit margins,
underwriting, claims, loss control, marketing and business plans, renewals,
software, processing, vendors, administrators, customers or prospective
customers, products, brokers, agents and employees.
          9. Competition. Executive hereby agrees that, while he is employed by
the Company, and for a period of 12 months following the date of his termination
of employment with the Company, for any reason, he will not, directly or
indirectly, without the prior written approval of the President, enter into any
business relationship (either as principal, agent, board member, officer,
consultant, stockholder, employee or in any other capacity) with any business or
other entity that at any relevant time is engaged in the business of insurance
in direct or indirect

11



--------------------------------------------------------------------------------



 



competition with the Company or any of its affiliates (a “Competitor”);
provided, however, that such prohibited activity shall not include the ownership
of less than 5% of the outstanding securities of any publicly traded corporation
(determined by vote or value) regardless of the business of such corporation.
Upon the written request of Executive, the President will determine whether a
business or other entity constitutes a “Competitor” for purposes of this
Section 9; provided that the President may require Executive to provide such
information as the President determines to be necessary to make such
determination; and further provided that the current and continuing
effectiveness of such determination may be conditioned on the accuracy of such
information, and on such other factors as the President may determine.
          10. Solicitation. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any Subsidiary or
Affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any person who is then, or who during the preceding one year was,
an employee of the Company or any Subsidiary or Affiliate of the Company or any
successor or purchaser of any portion thereof.
          11. Non-interference. Executive agrees that while he is employed by
the Company, and for a period of 24 months following his termination of
employment with the Company for any reason, he will not disturb or attempt to
disturb any business relationship or agreement between either the Company or any
Subsidiary or Affiliate of the Company or any successor or purchaser of any
portion thereof, and any other person or entity.
          12. Assistance with Claims. Executive agrees that, while he is
employed by the Company, and for a reasonable period (not less than 60 months
from the date of termination) thereafter, he will be available, on a reasonable
basis, to assist the Company and its subsidiaries and affiliates in the
prosecution or defense of any claims, suits, litigation, arbitrations,
investigations, or other proceedings, whether pending or threatened (“Claims”)
that may be made or threatened by or against the Company or any of its
subsidiaries or affiliates. Executive agrees, unless precluded by law, to
promptly inform the Company if he is requested (i) to testify or otherwise
become involved in connection with any Claim against the Company or any
subsidiary or affiliate or (ii) to assist or participate in any investigation
(whether

12



--------------------------------------------------------------------------------



 



governmental or private) of the Company or any subsidiary or affiliate or any of
their actions, whether or not a lawsuit has been filed against the Company or
any of its subsidiaries or affiliates relating thereto. The Company agrees to
provide reasonable compensation, including reasonable attorney’s fees, to
Executive for such assistance provided during such period. Nothing in this
Section 12 is intended or shall be construed to prevent Executive from
cooperating fully with any government investigation or review as required by
applicable law or regulation.
          13. Return of Materials. Executive shall, at any time upon the request
of the Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company regardless of whether such
items constitute proprietary information, provided that Executive shall be under
no obligation to return written materials acquired from third parties which are
generally available to the public. Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company.
          14. Scope of Covenants.
          (a) The Executive acknowledges that: (a) as a senior executive of the
Company he has and will have access to confidential information concerning not
only the business segments for which he may have been responsible (an outline
summary of which appears in the Company’s reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission) but the entire range of businesses
in which the Company was engaged; (b) that the businesses segments for which he
may have been responsible and the Company’s businesses are conducted
nation-wide; and (c) that the Company’s confidential information, if disclosed
or utilized without its authorization would irreparably harm the Company in:
(i) obtaining renewals of existing customers; (ii) selling new business; (iii)
maintaining and establishing existing and new relationships with employees,
agents, brokers, vendors; and (iv) other ways arising out of the conduct of the
businesses in which the Company is engaged.
          (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary

13



--------------------------------------------------------------------------------



 



that: (a) the scope of this Agreement be national and international; (b) its
breadth include the entire insurance industry; and (c) the duration of the
restrictions upon the Executive be as indicated therein.
          (c) The Executive acknowledges that the Company’s customer, employee
and business relationships are long-standing, indeed, near permanent and
therefore are of great value to the Company. The Executive agrees that neither
any of the provisions in this Agreement nor the Company’s enforcement of it
alters or will alter his ability to earn a livelihood for himself and his family
and further that both are reasonably necessary to protect the Company’s
legitimate business and property interests and relationships, especially those
which he was responsible for developing or maintaining. The Executive agrees
that his actual or threatened breach of the covenants set forth in Sections 7
through 14 above would cause the Company irreparable harm and that the Company
is entitled to an injunction, in addition to whatever other remedies may be
available, to restrain such actual or threatened breach. The Executive agrees
that if bond is required in order for the Company to obtain such relief, such
bond need only be in a nominal amount and that he shall reimburse the Company
for all costs of any such suit, including the Company’s reasonable attorneys’
fees. The Executive consents to the filing of any such suit against him in the
state or federal courts located in Illinois or any state in which he resides. He
further agrees that in the event of such suit or any other action arising out of
or relating to this Agreement, the parties shall be bound by and the court shall
apply the internal laws of the State of Illinois and irrespective of rules
regarding choice of law or conflicts of laws.
          (d) If he has not already done so, Executive agrees to be bound by and
to execute the Company’s Confidentiality, Computer Responsibility and
Professional Certification Agreement, a copy of which is attached hereto and
incorporated by reference herein.
          (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include all subsidiaries and affiliates of the Company and CNAF, as well as the
Company.
          15. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.

14



--------------------------------------------------------------------------------



 



          16. Revision. The parties hereto expressly agree that in the event
that any of the provisions, covenants, warranties or agreements in this
Agreement are held to be in any respect an unreasonable restriction upon
Executive or are otherwise invalid, for whatsoever cause, then the court or
arbitrator so holding is hereby authorized to (a) reduce the territory to which
said covenant, warranty or agreement pertains, the period of time in which said
covenant, warranty or agreement operates or the scope of activity to which said
covenant, warranty or agreement pertains or (b) effect any other change to the
extent necessary to render any of the restrictions contained in this Agreement
enforceable.
          17. Severability. Each of the terms and provisions of this Agreement
is to be deemed severable in whole or in part and, if any term or provision of
the application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.
          18. Binding Agreement; Assignment. This Agreement shall be binding
upon the parties hereto and their respective heirs, successors, personal
representatives and assigns. The Company shall have the right to assign this
Agreement to any successor in interest to the business, or any majority part
thereof, of the Company or any joint venture or partnership to which the Company
is a joint venturer or general partner which conducts substantially all of the
Company’s business. Executive shall not assign any of his obligations or duties
hereunder and any such attempted assignment shall be null and void.
          19. Controlling Law; Jurisdiction. This Agreement shall be governed
by, interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
          20. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement contains the entire agreement of the parties with regard to the
subject matter hereof, supersedes all prior agreements and understandings,
written or oral, and may only be amended by an agreement in writing signed by
the parties thereto.

15



--------------------------------------------------------------------------------



 



          21. Additional Documents. Each party hereto shall, from time to time,
upon request of the other party, execute any additional documents which shall
reasonably be required to effectuate the purposes hereof.
          22. Incorporation. The introductory recitals hereof are incorporated
in this Agreement and are binding upon the parties hereto.
          23. Failure to Enforce. The failure to enforce any of the provisions
of this Agreement shall not be construed as a waiver of such provisions.
Further, any express waiver by any party with respect to any breach of any
provision hereunder by any other party shall not constitute a waiver of such
party’s right to thereafter fully enforce each and every provision of this
Agreement.
          24. Survival. Except as otherwise set forth herein, the obligations
contained in this Agreement shall survive the termination, for any reason
whatsoever, of Executive’s employment with the Company.
          25. Headings. All numbers and headings contained herein are for
reference only and are not intended to qualify, limit or otherwise affect the
meaning or interpretation of any provision contained herein.
          26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
          (a) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
          (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

16



--------------------------------------------------------------------------------



 



          (c) in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
If to the Company:
CONTINENTAL CASUALTY COMPANY
CNA Plaza
Chicago, IL 60685
Attn: Corporate Secretary
If to Executive:
Peter W. Wilson
 
 
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 26.
     27. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
     28. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof), except as otherwise
indicated hereinbelow, shall be settled by final, binding and non-appealable
arbitration in Chicago, Illinois by three arbitrators. Except as otherwise
expressly provided in this Section 28, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by

17



--------------------------------------------------------------------------------



 



Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association. This Section 28 shall not be applicable with
respect to any subject matter or controversy relating to Sections 7 through 14
of this Agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Signing Date.
CONTINENTAL CASUALTY COMPANY
By: /s/ Lori Komstadius 
Title: EVP Human Resources

     
/s/ Peter W. Wilson
  8/24/06
 
   
 
   
Peter W. Wilson
  Date

18